DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 28 August, 2020.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims are directed to creating an optimized patient journey plan including selecting personnel to form a care team, and determining roles and actions for the selected personnel. The claims require receiving/collecting multi-factor determinants (i.e. clinical, behavior, psychosocial, organizational and economic determinants) and interaction data (i.e. interactions between patients and various physicians). The interaction data is displayed to an expert who inputs “data structure definitions” – i.e. the expert indicates (i.e. tags with metadata) “entities, attributes, relationships, etc.” associated with the data elements, allowing the data elements to be organized as structured data elements. The specification describes this feature in paragraph 0027 – 0029, as published. For example, interaction data is obtained from data sources and stored in storage. An expert interface provides a portion of the stored interaction data for review and analysis by experts and to receive definitions of data elements and data sources. 
A processor then performs learning based on the interaction data and the data definitions to identify and select “relevant interaction components”. (Here, Examiner assumes that “relevant interactions” are those interactions that are relevant to a predefined healthcare process, although this is not clear. That is, the system appears to learn which interactions are relevant to a particular healthcare process). The system “may learn via algorithm 416 which may include machine learning algorithms, AI algorithms and other suitable algorithms” and “may automatically identify the most relevant data sources and data elements (i.e. real-world stakeholder interactions)” (0034).
The claims then generates a care plan journey for the patient “according to at least one predefined outcome”, including selecting personnel for a care team, and determining roles and actions for the selected personnel, based on: a prediction, based on the relevant interactions (i.e. factors including relevant patient experiences and treatment personnel experiences); via a simulation of possible interactions based on the selected relevant interaction components. The simulation is “configured to optimize the multi-factor determinants”. (Here, Examiner assumes that the processor simulates the possible relevant interactions, and predicts the outcome of a healthcare process for each interaction; thereby optimizing the determinants, although it is not clear how this is done.). The claims then determine instructions to be performed by an “influencer” (i.e. a case manager) to manage the healthcare process.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 16 and 20 recite: performing, by at least one processor of the optimizer, a learning process based on the collected interaction data and the one or more data structure definitions received from the expert user interface to automatically identify and select relevant interaction components from among the collected interaction data; generating, by at least one processor of the optimizer, an electronic journey plan associated with the patient based on prediction according to one or more factors including relevant patient experiences and treatment personnel experiences over one or more steps of a predefined healthcare process according to at least one outcome” . . . including selecting care team personnel, and determining roles and actions . . .“via simulation of possible interactions between the patient and the plurality of treatment personnel, the simulation based on the relevant selected interaction components . . . to optimize the multi-factor determinants”. Similarly, Claim 11 recites: “wherein the simulation of the possible interactions include at least one of machine learning, artificial intelligence and statistical processing techniques.” The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the functionality is performed by “one or more computing devices including . . . instructions executable by a processing device to perform the functions described herein.” However, the specification fails to disclose the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. 
The claims require receiving/collecting multi-factor determinants and interaction data which is manually tagged and organized as structured data elements. A processor performs learning based on the interaction data and the data definitions to identify and select relevant interaction components. The system “may learn via algorithm 416 which may include machine learning algorithms, AI algorithms and other suitable algorithms” and “may automatically identify the most relevant data sources and data elements”. However, “machine learning algorithms, AI algorithms and other suitable algorithms” are disclosed at a high level of generality. How the relevant data sources and data elements are identified is not disclosed, nor does the specification provide any disclosure or suggestion as to how a data element/source may be considered “relevant”; or what a data element is relevant to. The recited “learning process” encompasses any and all machine learning, AI or other suitable algorithm, rendering the claims unreasonably broad. The specification does not support the scope of the claims.
Similarly, the specification discloses “prediction” at a high level of generality, and only in generic terms (paragraph 0001, 0011). There is no disclosure or suggestion as to how prediction is performed in order to generate the journey plan. For example, the claims require that the journey plan be “based on prediction according to one or more factors including relevant patient experiences and treatment personnel experiences. The claims require that generating the journey plan includes: selecting personnel to form a care team, determining roles and actions “via simulation based on the selected relevant interaction components”. It appears to the Examiner that prediction is performed by running simulations on interactions, which are a subset of experiences (0012). However, the specification discloses the simulation at a high level of generality, and only in generic terms such as “running simulations to create electronic patient journey plan”, “execute/performing one or more simulation processes . . . based on one or more predetermined models and or predetermined rules” and “may simulate possible interactions between each stakeholder . . . in order to optimize particular determinants” (0025, 0037, 0054, 0058). How simulation optimizes the multi-factor determinants based on selected interaction components is not disclosed. Nor does the specification disclose how the recited “selecting . . . personnel . . . to form a care team”; “determining roles for each selected personnel”; or “determining actions for each of the care team and the patient” are performed. As such the claim is unreasonably broad and encompasses any simulation and optimization technique leading to unpredictable results. No examples of the simulation or optimization process are given, requiring undue experimentation to achieve the same results.
Similarly, Claims 1, 16 and 20 recite: determining one or more software influencer instructions to be performed by one or more designated influencers . . . based on the electronic patient journey plan”. The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the functionality is performed by “one or more computing devices including . . . instructions executable by a processing device to perform the functions described herein.” However, the specification fails to disclose the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. Rather, the specification discloses determining influencer instructions at a high level of generality, and only in generic terms. How the influencer instructions are determined is not disclosed. Nor does the specification disclose how to designate one or more influencer to perform the influencer instruction. For example, the specification discloses that influencers are identified “based on roles and/or assignments to stakeholders identified in the electronic journey plan”. As such the claim is unreasonably broad and encompasses any optimization technique leading to unpredictable results. No examples of the instruction determining process are given, requiring undue experimentation to achieve the same results.
Similarly, Claims 1, 16 and 20 recite: “the electronic patient journey plan is executed . . . to at least one of administer at least one medical treatment to the patient . . .” The specification fails to disclose this feature. For example, the specification discloses that actions, tasks or interventions are identified, but this does not convey the administration of a medical treatment to a patient. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The limitations discussed above in the U.S.C. 112(a) rejection found in Claims 1, 16 and 20 render the claims indefinite. Examiner cannot determine the metes and bounds of the claims. The claims recite “a simulation . . . configured to optimize the multi-factor determinants”. It is unclear how the simulation is configured to optimize the determinants to generate the patient journey plan, identify personnel, roles and actions as recited. The optimization algorithm is not disclosed. Similarly, the claims recite “a learning process . . . to automatically identify and select relevant interaction components”; however, it is unclear what is being learned. With respect to the recited prediction, it is unclear what is being predicted and whether the recited experiences are the same as interactions. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
Claim 16 is representative. Claim 16 recites: 
A method for creating an optimized patient healthcare journey plan, the method comprising:
receiving, via a user interface of an optimization system, data comprising multi-factor determinants of a patient and a plurality of treatment personnel, the multi-factor determinants including at least one of clinical, behavioral, psychosocial, organizational and economic characteristics;
collecting, via a data source interface of an optimizer of the optimization system, interaction data from among one or more data sources, the interaction data comprising one or more actual interactions between one or more patients and one or more healthcare personnel;
displaying, via an expert user interface of the optimizer, at least a portion of the collected interaction data;
receiving, via the expert user interface, expert user input comprising one or more data structure definitions associated with and responsive to the displayed portion;
performing, by at least one processor of the optimizer, a learning process based on the collected interaction data and the one or more data structure definitions received from the expert user interface to automatically identify and select relevant interaction components from among the collected interaction data;
generating, by the at least one processor of the optimizer, an electronic journey plan associated with the patient based on prediction according to one or more factors including relevant patient experiences and treatment personnel experiences over one or more steps of a predefined healthcare process according to at least one predefined outcome, the generating of the electronic patient journey plan including: selecting one or more personnel from among the plurality of treatment personnel to form a care team, determining one or more roles for each selected personnel of the care team and determining one or more actions for each of the care team and the patient via simulation of possible interactions between the patient and the plurality of treatment personnel, the simulation based on the selected relevant interaction components from among the collected interaction data in accordance with the received expert user input and configured to optimize the multi-factor determinants of the patient and among the plurality of treatment personnel according to the at least one predefined outcome; and
determining, by an influencer system of the optimization system, one or more software influencer instructions to be performed by one or more designated influencers associated with the electronic patient journey plan based on the electronic patient journey plan,
wherein the electronic patient journey plan is executed, via the influencer system, to at least one of administer at least one medical treatment to the patient and to obtain at least one of clinical and non-clinical information according to the respective one or more actions for each of the care team and the patient over the predefined healthcare process.
Claim 20 recites medium with instructions executed by a processor, and Claim 1 recites a system that executes the steps of the method recited in Claim 16.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 16, recite limitations that encompass an abstract idea including:  
performing a learning process based on the collected interaction data and the one or more data structure definitions received from the expert user interface to identify and select relevant interaction components from among the collected interaction data;
generating a journey plan associated with the patient based on prediction according to one or more factors including relevant patient experiences and treatment personnel experiences over one or more steps of a predefined healthcare process according to at least one predefined outcome, the generating of the patient journey plan including: selecting one or more personnel from among the plurality of treatment personnel to form a care team, determining one or more roles for each selected personnel of the care team and determining one or more actions for each of the care team and the patient via simulation of possible interactions between the patient and the plurality of treatment personnel, the simulation based on the selected relevant interaction components from among the collected interaction data in accordance with the received expert user input and configured to optimize the multi-factor determinants of the patient and among the plurality of treatment personnel according to the at least one predefined outcome; and
determining one or more influencer instructions to be performed by one or more designated influencers associated with the patient journey plan based on the patient journey plan;
wherein the patient journey plan is executed to obtain at least one of clinical and non-clinical information according to the respective one or more actions for each of the care team and the patient over the predefined healthcare process.
The claims, as illustrated by Claim 16, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Generating a patient journey plan – i.e. a care plan or treatment plan – including identifying treatment personnel, their roles and actions based on optimizing one or more determinants, and obtaining data relative to the completion of action in the care plan, is process that merely organizes this human activity. This type of activity, includes conduct that would normally occur when managing a patient’s particular care plan. For example, it is routine in medicine to optimize clinical workflows using a standard list of clinical and social determinants, as disclosed in the specification (0002). Even though these conventional solutions may not, as the specification suggests,  consider various “irrational personality based and family specific determinants”; the claims are not so limited. For example, only a clinical determinant need be optimized, as is admitted by the Applicant. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
Additionally, the claims, as illustrated by Claim 16, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses optimizing the determinants according to one or more optimization algorithms at a high level of generality. Identifying treatment personnel, their roles and actions based on optimizing clinical characteristics, for example, is a process that, except for generic computer implementation steps, that can be performed in the human mind. Identifying treatment personnel based on the patient’s clinical characteristics may simply involve identifying a doctor with a specialty relevant to the clinical characteristics that is on-duty – i.e. organizational characteristics. Similarly, identifying tasks that will be reimbursed by an insurance payer, or identifying the lowest level of expertise needed to complete a task optimizes economic characteristics, and is a process that can be performed in the human mind. Additionally, learning which interactions are relevant, and providing instructions to am influencer/case manager, is an ordinary mental process. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a user interface of an optimization system;
a data source interface of an optimizer of the optimization system;
an expert user interface of the optimizer;
at least one processor of the optimizer; 
an influencer system of the optimization system;
receiving data comprising multi-factor determinants of a patient and a plurality of treatment personnel, the multi-factor determinants including at least one of clinical, behavioral, psychosocial, organizational and economic characteristics;
collecting interaction data from among one or more data sources, the interaction data comprising one or more actual interactions between one or more patients and one or more healthcare personnel;
displaying at least a portion of the collected interaction data;
receiving expert user input comprising one or more data structure definitions associated with and responsive to the displayed portion;
wherein the patient journey plan is executed to administer at least one medical treatment to the patient.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The user interface, data source interface, and expert user interface of an optimization system; at least one processor and an influencer system of the optimizer; are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving determinants – i.e. characteristics of the patient and treatment personnel and interaction data -  is an insignificant extra-solution activity – i.e. a data gathering step and is not a practical application of the abstract identification process identified above. Similarly, displaying data to allow an expert to tag the data allowing structured data collection is an insignificant data gathering step. 
The claims further recite executing steps included in the patient journey plan. The steps include one of: “administering a medical treatment” or “obtain information relative to one or more of the actions”. Initially, Examiner notes that “administering a medical treatment” is not supported by the specification; rather “interventions and or interactions” are disclosed. Nonetheless, even if “interventions” were construed as “administering a medication”, which Examiner does not concede, Such an action is an extra-solution activity. The Guidance indicates that administering a particular medication to a particular patient to treat a particular medical condition, as a result of an abstract analysis process, is a practical application of that process. Here, the medication is not particular, nor is it for a particular medical condition, and is not a practical application of the abstract healthcare journey plan optimization process identified above. Similarly, obtaining data relevant to actions performed (or not performed) is an extra-solution data gathering step. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, - i.e. a user interface - as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract plan generation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract plan generation process. Receiving data about patients and personnel is a well-understood, routine and conventional computer function – i.e. electronic recordkeeping as in Alice and Ultramercial. Similarly, tagging data elements to allow for structured data analysis is a conventional process in medicine, a fact for which Examiner takes Official Notice. Obtaining data relevant to actions completed (or not completed) is a convention process in medicine.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a user interface, an optimizer, an influencer system, processing device, and memory, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particular in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of influencer instruction (2, 17); types of non-clinical characteristics (8, 9); additional determinants (10); types of optimization algorithms (11); source types (12); types of data definitions (13); those that recite well-understood, routine and conventional activity or computer functions including: displaying/presenting information (3, 5, 18); or those that are an ancillary part of the abstract idea.  
The dependent claims also recite additional abstract ideas including those that further narrow the abstract idea identified above: generating influencer instructions responsive to input (4, 19); monitoring responses, generating feedback, and updating the journey plan (5 – 7); identifying and scoring additional data sources (14, 15). These are construed as mental processes performed by experts.
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 15 and 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The Prior Art
The prior art does not disclose the recited expert user interface features — i.e. displaying collected interaction data, receiving data structure definitions and performing learning to identify and select relevant interaction components.

 CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                 
Date: 23 August, 2022